 1 MARY KATE SULLIVAN (State Bar No. 180203)
   mks@severson.com
 2 ALISA A. GIVENTAL (State Bar No. 273551)
   aag@severson.com
 3 SEVERSON & WERSON
   A Professional Corporation
 4 One Embarcadero Center, Suite 2600
   San Francisco, California 94111
 5 Telephone: (415) 398-3344
   Facsimile: (415) 956-0439
 6
   Attorneys for Defendant
 7 WELLS FARGO BANK, N.A.
 8
 9                                 UNITED STATES DISTRICT COURT
10                                EASTERN DISTRICT OF CALIFORNIA
11 DEBORAH McCLAIN,                                      Case No. 2:19-cv-00807-MCE-AC

12                  Plaintiff,                           JOINT MOTION TO EXTEND DEADLINE
                                                         TO RESPOND TO COMPLAINT; ORDER
13          vs.                                          THEREON
14 TRANSUNION, LLC; EXPERIAN
   INFORMATION SOLUTIONS, INC.;
15 EQUIFAX INFORMATION SERVICES,
   LLC; WELLS FARGO BANK, N.A.,
16
              Defendants.
17
18          Pursuant to United States District Court, Eastern District of California, Civil Local Rule
19 144(a), which requires Court approval for any extension to respond to the initial complaint beyond
20 28 days, plaintiff Deborah McClain (“Plaintiff”) and defendant Wells Fargo Bank, N.A.
21 (“Defendant”), hereby jointly move for an extension for Defendant to file its responsive pleading
22 based on the following facts:
23          1.      Plaintiff served the Complaint on May 3, 2019;
24          2.      Defendant’s deadline to respond to the Complaint was May 31, 2019;
25          3.      Plaintiff and Defendant entered into a stipulation to postpone the response deadline
26 to June 28, 2019, and then again to postpone the response deadline to August 2, 2019, in order to
27 explore settlement;
28          4.           Plaintiff and Defendant are continuing to engage in settlement discussions and
     07685.1964/14983022.1                                  1                            2:19-cv-00807-MCE-AC
                                                                 JOINT MOTION TO EXTEND DEADLINE TO
                                                               RESPOND TO COMPLAINT; ORDER THEREON
 1 jointly move to extend the response deadline to September 6, 2019.
 2                   IT IS SO STIPULATED.
 3
 4 DATED: August 2, 2019                                          GALE ANGELO JOHNSON & PRUETT P.C.

 5                                                      By:                  /s/ Elliot Gale
                                                                                Elliot Gale
 6
 7                                                                Attorneys for Plaintiff DEBORAH McCLAIN

 8
     DATED: August 2, 2019                                        SEVERSON & WERSON
 9                                                                A Professional Corporation
10                                                      By:                  /s/ Alisa A. Givental
11                                                                          Alisa A. Givental

12                                                                Attorneys for Defendant WELLS FARGO
                                                                  BANK, N.A.
13
14
                                                         ORDER
15
                     Pursuant to the joint motion of plaintiff Deborah McClain and defendant Wells Fargo
16
     Bank, N.A., and good cause appearing, the deadline for Defendant to respond to Plaintiff’s
17
     complaint is hereby extended to September 6, 2019. No other deadlines shall be affected by this
18
     Order.
19
                     IT IS SO ORDERED.
20
     Dated: August 6, 2019
21
22
23
24
25
26
27
28
     07685.1964/14983022.1                                    2                           2:19-cv-00807-MCE-AC
                                                                         JOINT MOTION TO EXTEND DEADLINE TO
     THEREO THEREO
                                                                                RESPOND TO COMPLAINT; ORDER
